Citation Nr: 1735216	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder injury residuals (left shoulder disorder).

2.  Entitlement to service connection for right shoulder injury residuals (right shoulder disorder).

3.  Entitlement to service connection for back injury residuals (back disorder).

4.  Entitlement to service connection for neck injury residuals (neck disorder).

5.  Entitlement to service connection for a respiratory disorder, to include COPD and/or bronchial pneumonia, to include as due to herbicide exposure and/or asbestos exposure and/or chemical exposure.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from May 1962 to May 1966. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The jurisdiction of the claims file currently rests with the RO in Waco, Texas.    

The Veteran and his spouse appeared before a hearing officer at the Albuquerque, New Mexico, RO in August 2009.  A transcript of that hearing is of record.  See VBMS.

While this appeal was pending, the RO granted service connection for posttraumatic stress disorder (PTSD) with major depressive disorder (in an April 2015 decision).  See VBMS.  Since that grant constitutes a full grant of the benefits sought on appeal, those claims are no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Shoulders, Neck, and Back

The Veteran asserts that he experiences injury residuals to his shoulders, neck, and back which resulted from a "hard landing" on White Beach on Okinawa, Japan, when a place he was in approached landing at an incorrect angle, hit the water, and bounced several times before landing.  See August 2009 RO hearing testimony, in VBMS.  While the Veteran's service treatment records (STRs) do not show any treatment for shoulders, neck, and back, he has not been afforded a VA examination to assess his claim that his shoulders, neck, and back issues did indeed start in active service and were precipitated by a "hard landing."  The Veteran must be afforded such an examination to determine the nature of his current shoulders, neck, and back disorders and their etiologies.

Respiratory Disorder 

The Veteran asserts that he experiences a respiratory disorder, to include COPD and/or bronchial pneumonia, as a result of his active service.  

The Veteran's STRs show that he experienced bronchopneumonia due to a pneumococcus infection in April 1963.  He was treated with antibiotics and expectorants for a week, and was then discharged asymptomatic.  July 1963 chest X-rays showed "[c]learing of previously noted all infil[t]rate."  All other chest X-rays were normal.  See STRs in VBMS.   

During the August 2009 RO hearing, the Veteran testified that he started having respiratory issues while he was in service, he experienced frequent colds, and was told that he had "bad lungs."  The Veteran also stated that he had pneumonia again three times after separation from active service, last time in or about 1999.  See August 2009 RO hearing testimony, in VBMS. 
 
As for the herbicide exposure, Veterans are presumed to have been exposed to dioxin-based chemical herbicides (Agent Orange) if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam. Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307 (a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If exposure to chemical herbicides is established, certain diseases are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309 (e) (2016).

The Veteran is considered to have been presumptively exposed to herbicides during his active service.  See September 2011 rating decision, which service-connected the Veteran for coronary artery disease on a presumptive basis; June 2013 rating decision, which service-connected the Veteran for diabetes mellitus, type II, on a presumptive basis.  While COPD and bronchial pneumonia are not one of the presumptive diseases listed, the Veteran is not precluded to seek service connection for it on a direct basis.  No opinion has been obtained on this subject.  The Board finds that a remand is required in order to afford the Veteran a VA examination to assess the nature and etiology of his respiratory disorder(s), to include whether or not they are related to, or have been the result of, herbicide exposure.  See 38 U.S.C.A. § 5103A (d) (West 2014).

As for asbestos exposure, the Veteran testified that he was exposed while he worked on various ships in their engine rooms, including being around asbestos being taken  down from pipes in the engine room of the U.S.S. Pine Island (the Veteran asserted that neither he nor any of the other service members had any face masks on during exposure).  The Veteran reported that he also served on the U.S.S. Currituck (misspelled in the transcript as U.S.S. Kiratuck), one of the three seaplane tenders between which he rotated.  He reported that he was never assigned to a specific ship, but rather go aboard one as visiting air crew to fly the old sea planes.  See August 2009 RO hearing testimony, in VBMS. 

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases." 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, IV.ii.1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS).  The Manual further states that, if an MOS is listed as minimal, probable, or highly probable in the table, asbestos exposure should be conceded for purposes of scheduling an examination.  See IV.ii.1.I.3.e.  

In the instant case, the Veteran's MOS was listed as AE-0000/8272, with a related civilian occupation of an electrical repairman (air transport).  See Veteran's service personnel records (SPRs), DD-214, in VBMS.  Upon a review of the Manual, an MOS of electrical repairman is not listed in the table.  However, the table reflects such MOS as an aviation electronic technician, who would have worked in conditions similar to those in which the Veteran worked.  An aviation electronic technician's exposure to asbestos would be "probable."   See IV.ii.1.I.3.c. Again, the Manual directs that if an MOS is listed as minimal, probable, or highly probable, asbestos exposure for the purposes of scheduling an examination should be conceded.  See IV.ii.1.I.3.e.

In this regard, the Veteran has not been afforded a VA examination for his respiratory disorder, to include COPD.  As the Veteran has asserted extended exposure to asbestos during active service, has not reported any exposure following service, and his exposure is conceded for the purposes of scheduling an examination, the Board finds that a remand is necessary to obtain an opinion addressing the issue.

Here, the Board notes that the remand is based on the unique facts of this case, and the case is only being remanded for a VA examination because the Veteran asserted that he worked in conditions similar to those who worked in engine rooms.  The Veteran stated that while he was in active service he began developing respiratory conditions, which he believed were due to breathing in asbestos.  See August 2009 RO hearing testimony, in VBMS.

The Veteran also reported that, in addition to asbestos exposure, he cleaned Navy planes with Toluene, a chemical which he deems "lethal without wearing a protective mask."  See Veteran's June 2015 statement, in VBMS.  The VA examiner should also opine on the issue whether asserted exposure to other chemicals could have caused the Veteran's claimed respiratory disability.

Finally, the evidence of record indicates that the Veteran receives Social Security Administration (SSA) disability benefits.  See February 2013 SSA Letter, in VBMS.  The SSA documentation is not of record.  It unclear for which condition (or conditions) the Veteran receives SSA disability benefits.  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363   (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992).

In light of the fact that the Veteran is already in receipt of TDIU and a 90 percent schedular rating, the RO should contact the Veteran first before proceeding with scheduling him for a VA examination to check if he wishes to proceed with his appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to ascertain whether he wishes to proceed with the appeal of these issues, as he is currently in receipt of TDIU and 90 percent disability to see if he wishes to proceed with his claims, or if he wishes to withdraw the claims (if he wishes to withdrawn them, the withdrawal must be in writing).

2. If the Veteran does wish to proceed with the appeal, obtain the Veteran's SSA records.

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his shoulders, neck, and back disabilities.  The entire claims file must be provided to the examiner, reviewed by the examiner, and the examiner must note that review in the examination report.  The examiner's report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should respond to the following:

a) Identify any currently present bilateral shoulder disabilities.  For any shoulder disability identified, is the disability at least as likely as not (50 percent probability or greater) due to, or caused by, any incident of the Veteran's active service, to include the physical stresses of a "hard landing"?

b) Identify any currently present neck disabilities.  For any neck disability identified, is the disability at least as likely as not (50 percent probability or greater) due to, or caused by, any incident of the Veteran's active service, to include the physical stresses of a "hard landing"? 

c) Identify any currently present back disabilities.  For any back disability identified, is the disability at least as likely as not (50 percent probability or greater) due to, or caused by, any incident of the Veteran's active service, to include the physical stresses of a "hard landing"? 

4. Then, schedule the Veteran for a VA respiratory examination to determine the nature and etiology of his diagnosed respiratory disabilities, to include COPD and/or bronchial pneumonia.  The entire claims file must be provided to the examiner, reviewed by the examiner, and the examiner must note that review in the examination report.  The examiner's report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should respond to the following:

a) Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's respiratory disorder, to include COPD and/or bronchial pneumonia, is related to his active service, including as a result of his acknowledged asbestos exposure.  In this regard, the examiner should consider the fact that, for the purposes of offering this opinion, he had minimal exposure to asbestos in relation to his MOS of electrical repairman (air transport).  The examiner should further consider the Veteran's statement that he was exposed to asbestos as a result of working in ships' engine rooms.
 
The examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached.

b) Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's respiratory disorder, to include COPD and/or bronchial pneumonia, is related his active service, to include exposure to herbicides, and/or other chemicals.  Please note that the Veteran's herbicide exposure has been conceded.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  Then, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


